Order entered November 29, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00455-CV

                     DANAE RUTH MCGANN, Appellant

                                         V.

                           HANNAH LILLY, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-04515-2017

                                     ORDER

      Before the Court is appellee’s second unopposed motion for extension of

time to file her brief. Appellee explains the extension is needed, in part, because a

supplemental reporter’s record she requested on October 26, 2022 was not filed

until November 28, 2022.

      We GRANT the motion and ORDER the brief be filed no later than

December 28, 2022. See TEX. R. APP. P. 4.1(a).

                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE